Citation Nr: 1546894	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pseudophakia OU with dry eye syndrome (claimed as eye injury and conjunctivitis), to include as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1955 to September 1958.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On his Form 9, Substantive Appeal, the Veteran requested a Travel Board hearing. One was scheduled for June 2015, but in a June 2015 report of contact, the Veteran cancelled his hearing request.  The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that the Veteran has consistently alleged that his current eye condition is due to his claimed exposure to mustard gas while in service.  The Secretary has a duty to assist claimants in developing their claims.  38 U.S.C. § 5103A.  With respect to claims involving potential mustard gas exposure, the Department of Veterans Affairs (VA) Adjudication Manual, M21-1, Part III, Ch. 5, § 5.18(e) notes that "[t]he Army conducted research into the effects of chemical warfare on individuals for several years prior to WWII through 1975. Projects included the use of mustard gases and other types of chemicals."  The Manual instructs for specific development to determine if a Veteran was exposed to mustard gas.  However, this duty is specific to Army veterans.  The appellant served in the United States Air Force, and as a result, the development requirements are not the same.

Furthermore, the Board notes that the circumstances described by the Veteran are actually more consistent with standard exposure to tear gas during training.  As a result, the Board finds that a new medical opinion that addresses the etiology of any eye condition diagnosed during the claims period (July 2012 to present), in light of potential exposure to tear gas, is warranted.  See McClain v. Nicholson, 21 Vet. App. 319  (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran requesting specific information regarding his claimed exposure to a gas chamber while in service.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claimed eye condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.
3.   After the above development is accomplished, return the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new VA examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report. All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

The examiner should review the service treatment records (STRs) and take a detailed history from the Veteran regarding the onset of his eye condition, and any continuity of symptoms since that time. 

After considering the pertinent information in the record in its entirety, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's eye condition was incurred or aggravated by his active duty.  

The examiner should specifically address the likelihood that any eye disability is related to the Veteran's purported in-service exposure to tear gas.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




